  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )       CRIMINAL ACTION NO.
        v.                         )         2:15cr199-MHT
                                   )              (WO)
ELDRICK DEON McNEAL                )

                        OPINION AND ORDER

    This cause is before the court on the government’s

unopposed      motion   to   continue.     For   the    reasons   set

forth below, the court finds that jury selection and

trial, now set for March 13, 2019, should be continued

to April 8, 2019, pursuant to 18 U.S.C. § 3161(h)(1)

and -(7), pending resolution of the issue of defendant

Eldrick Deon McNeal’s mental competency.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited   by   the   requirements    of   the   Speedy

Trial Act, 18 U.S.C. § 3161.           The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
          indictment with the commission of an
          offense shall commence within seventy
          days from the filing date (and making
          public)   of    the   information   or
          indictment, or from the date the
          defendant   has   appeared   before  a
          judicial officer of the court in which
          such charge is pending, whichever date
          last occurs.”

§ 3161(c)(1). The Act excludes from the 70-day period

any   continuance   based     on   “delay     resulting      from     any

proceeding,    including    any    examinations,      to    determine

the   mental   competency     or       physical   capacity       of   the

defendant.”     § 3161(h)(1)(A).           The Act also excludes

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”   § 3161(h)(7)(A).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McNeal in a speedy trial.

On June 18, 2018, the court found McNeal incompetent to

stand trial and ordered him to remain in the custody of

the   Bureau   of   Prisons    for       restoration.      The    court


                                   2
recently      continued         McNeal’s        restoration      hearing,

originally      set       for     February            22,   because      the

government’s        key   witness         was     unavailable     due     to

illness.      The government confirmed in its motion that

this witness has recovered.               However, the government is

still coordinating with its witness and the parties on

a proposed date for a rescheduled restoration hearing.

Considering the need to coordinate schedules and the

need for defense counsel to travel to North Carolina

for the hearing, the government believes that the best

possible dates for a restoration hearing may be close

to or after McNeal’s March 13 trial date.                       Continuing

the trial would allow time to set a new restoration

hearing, for this court to hold the hearing, for this

court to enter a ruling on the restoration issue, and

then,    if   the     court     should         find    McNeal   has     been

restored, for the parties to prepare for trial.                          The

jury    selection     and     trial       of    this    cause   should    be

continued, pending resolution of the issue of McNeal’s

mental competency.


                                      3
                           ***

    Accordingly, it is ORDERED as follows:

    (1) The government’s motion to continue (doc. no.

226) is granted.

    (2) The jury selection and trial, now set for March

13, 2019, are reset for April 8, 2019, at 10:00 a.m.,

in Courtroom 2FMJ of the Frank M. Johnson Jr. United

States   Courthouse    Complex,   One   Church   Street,

Montgomery, Alabama.

    DONE, this the 27th day of February, 2019.

                             /s/ Myron H. Thompson
                          UNITED STATES DISTRICT JUDGE




                            4
